Citation Nr: 0025401	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.  

In November 1996, the Board granted service connection for 
bilateral hearing loss and for tinnitus.  In a rating in 
December 1996, the RO assigned a 10 percent for tinnitus, 
effective from June 1, 1993, and assigned a noncompensable 
evaluation for bilateral hearing loss, effective from June 1, 
1993.  The RO affirmed the noncompensable evaluation for 
bilateral hearing loss in a rating in February 1997.  The 
veteran appealed the rating determinations of December 1996 
and February 1997, assigning a noncompensable evaluation for 
bilateral hearing loss. 

In September 1998, the Board remanded the question of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  After more information was obtained, the RO affirmed 
the noncompensable evaluation for bilateral hearing loss, and 
the case was returned to the Board.  The Board will now 
review the question of a proper rating for the veteran's 
bilateral hearing loss effective from June 1, 1993. Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is noted that initially the veteran had requested a travel 
board hearing.  In May 2000, the veteran signed a form 
specifically withdrawing his request for any hearing, stating 
that he had nothing to add to his appeal.  He requested that 
the Board review his appeal.  Accordingly, the veteran has 
withdrawn his request for any hearing, and the Board may 
proceed with consideration of the present appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the present appeal.  

2.  A Department of Veterans Affairs (VA) audiology 
examination in February 1997 showed that the veteran had an 
average 43 decibel loss in the right ear for the 1,000 to 
4,000 Hertz ranges, and an average 40 decibel loss in the 
left ear for these ranges.  He had an 88 percent 
discrimination ability in the right ear and a 94 percent 
discrimination ability in the left ear.  

3.  On a VA examination in September 1999, the veteran had an 
average 49 decibel loss in the right ear in the 1,000 to 
4,000 Hertz range, and an average 46 decibel loss in the left 
ear.  He had an 86 percent discrimination ability in both 
ears.  

4.  Private audiology examinations submitted by the veteran 
between 1993 and 1997 showed similar or lesser decibel loss 
and higher percentage discrimination ability than shown on 
the September 1999 VA examination.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.42, 4.85 and Part 
4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he has severe hearing 
loss.  He contends that private audiology examinations have 
demonstrated that he meets the criteria for a compensable 
evaluation, and that the criteria used by the VA appears to 
set too high a standard for a compensable evaluation.  

I.  Background

The service medical records fail to show any findings 
indicative of hearing loss.  A private audiology examination 
and a VA examination in September 1978 showed mild high 
frequency hearing loss.  

Douglas J. Benton, D.O. provided an opinion in October 1993 
that the veteran suffered nerve damage to both ears while in 
service, and currently has progressive hearing loss and 
tinnitus as the result of his military service.

In a November 1993 statement, S. M. Marchetta, D.O., reported 
that the veteran had hearing loss and tinnitus compatible 
with hearing loss due to noise trauma that occurred in 
service.  Hearing aids were recommended.  The physician 
indicated that the veteran had a high frequency sensorineural 
hearing loss with 25 decibel speech reception threshold on 
the right and 20 decibel speech reception threshold on the 
left, with discrimination ability running in the 80 percent 
range.  

Pursuant to the Board's remand of September 1998, the veteran 
submitted copies of audiograms performed by Dr. Marchetta.  
An audiometry examination in March 1993 showed speech 
reception threshold of 25 decibel loss in the right ear, and 
20 decibel loss in the left ear.  Speech discrimination 
ability was 100 percent bilaterally.  In November 1993, 
speech reception thresholds were the same, and speech 
discrimination ability was 88 percent bilaterally.  In July 
1996, speech reception thresholds were 35 in the right ear 
and 25 in the left ear.  Speech discrimination ability was 
100 percent bilaterally.  The diagnosis was sensorineural 
hearing loss, and hearing aids were recommended.  In April 
1997, speech reception thresholds were 30 in the right ear 
and 25 in the left ear.  Speech discrimination ability was 96 
percent bilaterally.

The veteran testified at a hearing at the regional office in 
February 1995 that he developed ringing in the ears and 
bilateral hearing loss in service.  He repeated similar 
testimony at a hearing before the Board in August 1996.  

On a VA examination in February 1997, there was an average 43 
decibel loss in the right ear in the 1,000 to 4,000 Hertz 
range, and an average 40 decibel loss in the left ear in 
these ranges.  He had an 88 percent discrimination ability in 
the right ear, and a 94 percent discrimination ability in the 
left ear.  The veteran was counseled about hearing aids, 
hearing protection in noise environments, and social 
adjustment.  

On a VA examination in September 1999, the veteran had an 
average 49 decibel loss in the right ear for the 1,000 to 
4,000 Hertz range, and an average 46 decibel loss in the left 
ear.  Speech discrimination ability was 86 percent 
bilaterally.  

II.  Analysis

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the question of the proper rating 
for bilateral hearing loss has been obtained.  The veteran's 
medical history and current clinical manifestations have been 
reviewed in the context of all applicable regulations.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the result of controlled speech discrimination 
tests, together with an average of hearing threshold levels 
as measured by pure tone audiometry in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
provides for 11 levels of auditory acuity, designated from 
level I for essentially normal hearing to level XI for 
profound deafness.  38 C.F.R. § 4.86 provides that the 
evaluation derived from the schedule is intended to make 
proper allowance for improvement by hearing aids.  

The VA examination in February 1997 showed an average 43 
decibel loss in the 1,000 to 4,000 Hertz range in the right 
ear, and an average 40 decibel loss in these ranges in the 
left ear.  He had an 88 percent discrimination ability in the 
right ear, and a 94 percent discrimination ability in the 
left ear.  This examination when compared to the rating 
schedule provides that the veteran has level II hearing in 
the right ear and level I in the left ear.  This evaluation 
provides a noncompensable rating for the veteran's bilateral 
hearing loss.  

On the VA examination in September 1999, the veteran had a 49 
decibel loss in the appropriate Hertz ranges in the right 
ear, and a 46 percent decibel loss in the left ear.  He had 
an 86 percent discrimination bilaterally.  This examination 
when compared to the rating schedule provides that the 
veteran have a level II hearing loss in both ears.  This 
evaluations still provides a noncompensable evaluation for 
the veteran's bilateral hearing loss.  

The Board has also considered the private audiology 
examinations between 1993 and 1997.  Basically these 
audiometry examinations showed the same, or even better, 
hearing acuity than was shown in the September 1999 VA 
examination.  The private audiology examinations failed to 
demonstrate the criteria needed for a compensable evaluation 
for bilateral hearing loss.  While the veteran is unhappy 
about the criteria set forth to establish a compensable 
evaluation for hearing loss, such criteria is established by 
regulation and applied to all veterans.  The Board and the 
veteran are bound by these criteria.  Unfortunately, the 
veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  Finally, it is noted 
that the language of 38 C.F.R. § 4.86 has been amended with 
regard to exceptional patterns of hearing impairment, but 
that such amendment does not apply in the veteran's case.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is not established.  The benefit sought on appeal is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

